PER CURIAM.
Erick Kelton appeals the denial of his claim for unemployment benefits. The appeals referee found that Kelton was discharged for misconduct connected with work, as defined in section 443.036(26), Florida Statutes (1995). The Unemployment Appeals Commission adopted the appeals referee’s finding of fact. On appeal to this court, the commission’s order is entitled to a presumption of correctness. We find no legal error and Kelton failed to show that the finding of disqualification for unemployment compensation benefits was not supported by competent, substantial evidence in the record. Therefore, we affirm the determination that Kelton is not eligible for unemployment benefits. See Dorisma v. Florida Unemployment Appeals Comm’n, 544 So.2d 1110 *868(Fla. 3d DCA 1989); National Ins. Serv., Inc. v. Florida Unemployment Appeals Comm’n, 495 So.2d 244 (Fla. 2d DCA 1986).
Affirmed.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.